                   CASE 0:18-cr-00178-JNE-DTS Document 91 Filed 07/29/20 Page 1 of 7
AO 245B (Rev. 11/16) Sheet 1 - Judgment in a Criminal Case




                                         UNITED STATES DISTRICT COURT
                                                             District of Minnesota

 UNITED STATES OF AMERICA                                                   §      JUDGMENT IN A CRIMINAL CASE
                                                                            §
 v.                                                                         §
                                                                            §      Case Number: 0:18-CR-00178-JNE-DTS(1)
 TIMOTHY JOSEPH JENSEN                                                      §      USM Number: 21608-041
                                                                            §      Douglas L. Micko
                                                                            §      Defendant’s Attorney

THE DEFENDANT:
 ☒ pleaded guilty to counts 2 and 5
 ☐ pleaded nolo contendere to count(s) which was accepted by the court
 ☐ was found guilty on count(s) after a plea of not guilty

The defendant is adjudicated guilty of these offenses:
 Title & Section / Nature of Offense                                                                      Offense Ended     Count
 18:2252(a)(2) and 2252(b)(1) RECEIPT OF CHILD PORNOGRAPHY                                                03/05/2015        2
 18:2252(a)(4)(B) and 2252(b)(2) POSSESSION OF CHILD PORNOGRAPHY                                          10/08/2015        5




The defendant is sentenced as provided in pages 2 through 7 of this judgment. The sentence is imposed pursuant to the Sentencing
Reform Act of 1984.

 ☐ The defendant has been found not guilty on count(s)
 ☒ Counts 1, 3, and 4 are dismissed on the motion of the United States

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If
ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in economic
circumstances.


                                                                     July 27, 2020
                                                                     Date of Imposition of Judgment




                                                                     s/ Joan N. Ericksen
                                                                     Signature of Judge

                                                                     JOAN N. ERICKSEN
                                                                     UNITED STATES DISTRICT JUDGE
                                                                     Name and Title of Judge

                                                                     July 29, 2020
                                                                     Date




                                                                      1
                   CASE 0:18-cr-00178-JNE-DTS Document 91 Filed 07/29/20 Page 2 of 7

AO 245B (Rev. 11/16) Sheet 2 - Imprisonment
DEFENDANT:                    TIMOTHY JOSEPH JENSEN
CASE NUMBER:                  0:18-CR-00178-JNE-DTS(1)

                                                           IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total term of:

          120 months, consisting of 120 months as to count 2 and 120 months as to count 5, to be served concurrently.

 ☒ The court makes the following recommendations to the Bureau of Prisons:
          That the defendant be imprisoned in Minnesota.
          That the defendant participate in the Inmate Financial Responsibility Program.

 ☒ The defendant is remanded to the custody of the United States Marshal.
 ☐ The defendant shall surrender to the United States Marshal for this district:

           ☐ at                                          on

           ☐ as notified by the United States Marshal.

 ☐ The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

           ☐ before                         on
           ☐ as notified by the United States Marshal.
           ☐ as notified by the Probation or Pretrial Services Office.


                                                                  RETURN
I have executed this judgment as follows:


          Defendant delivered on                                        to


at                                            , with a certified copy of this judgment.




                                                                                             UNITED STATES MARSHAL

                                                                                                      By
                                                                                          DEPUTY UNITED STATES MARSHAL




                                                                         2
                   CASE 0:18-cr-00178-JNE-DTS Document 91 Filed 07/29/20 Page 3 of 7
AO 245B (Rev. 11/16) Sheet 3 – Supervised Release
DEFENDANT:                    TIMOTHY JOSEPH JENSEN
CASE NUMBER:                  0:18-CR-00178-JNE-DTS(1)

                                                     SUPERVISED RELEASE
Upon release from imprisonment, the defendant shall be on supervised release for a term of 15 years, consisting of 15 years as to
count 2 and 15 years as to count 5, to be served concurrently.



                                                    MANDATORY CONDITIONS

   1.   You must not commit another federal, state or local crime.
   2.   You must not unlawfully possess a controlled substance.
   3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of
        release from imprisonment and at least two periodic drug tests thereafter, as determined by the court.
              ☒ The above drug testing condition is suspended, based on the court's determination that you pose a low risk of
                    future substance abuse. (check if applicable)
   4.   ☒     You  must  make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a
              sentence of restitution. (check if applicable)
   5.   ☒ You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
   6.   ☒ You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et
              seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which
              you reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
   7.   ☐ You must participate in an approved program for domestic violence. (check if applicable)

          The defendant must comply with the standard conditions that have been adopted by this court as well as with any
 additional conditions on the attached page.




                                                                     3
                   CASE 0:18-cr-00178-JNE-DTS Document 91 Filed 07/29/20 Page 4 of 7
AO 245B (Rev. 11/16) Sheet 3A – Supervised Release
DEFENDANT:                    TIMOTHY JOSEPH JENSEN
CASE NUMBER:                  0:18-CR-00178-JNE-DTS(1)

                                  STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed
by probation officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
      release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different
      time frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from
      the court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If
      notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation
      officer within 72 hours of becoming aware of a change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation
      officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you
      from doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer
      excuses you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least
      10 days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
      becoming aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of
      the probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that
      was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or
      tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
      without first getting the permission of the court.
12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
      require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
      person and confirm that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at www.uscourts.gov.

Defendant's Signature __________________________________________________                       Date ______________________

Probation Officer's Signature ____________________________________________                     Date ______________________




                                                                      4
                   CASE 0:18-cr-00178-JNE-DTS Document 91 Filed 07/29/20 Page 5 of 7
AO 245B (Rev. 11/16) Sheet 3D – Supervised Release
DEFENDANT:                    TIMOTHY JOSEPH JENSEN
CASE NUMBER:                  0:18-CR-00178-JNE-DTS(1)

                                     SPECIAL CONDITIONS OF SUPERVISION

     a. The defendant shall participate in sex offender and/or mental health treatment as approved by the
        probation officer shall submit to risk assessment which may include but is not limited to physiological
        testing and polygraph/truth verification testing. Polygraph testing may be used following completion of
        primary treatment as directed by the probation officer to monitor adherence to the goals and objectives
        of treatment. Sex offender assessments and treatment are be conducted by a therapist approved in
        advance by the probation office. Further, the defendant shall contribute to the costs of such treatment as
        determined by the Probation Office Co-Payment Program not to exceed the total cost of treatment.

     b. The defendant shall not possess, view, access, or otherwise use child pornography or any material that is
        sexually stimulating or sexually oriented deemed to be inappropriate by the U.S. Probation Officer in
        consultation with the treatment provider.

     c. The defendant shall not associate with persons under the age of 18 except in the presence of a
        responsible adult who is aware of the nature of the defendant's background and current offense and who
        has been approved by the probation officer.

     d. The defendant shall provide the probation officer access to any requested financial information,
        including credit reports, credit card bills, bank statements, and telephone bills.

     e. The defendant shall be prohibited from incurring new credit charges or opening additional lines of credit
        without approval of the probation officer.

     f. The defendant shall not possess or use a computer or have access to any on-line service without the prior
        approval of the U.S. Probation and Pretrial Services Office. The defendant's cooperation shall include,
        but not be limited to, allowing installation of a computer and Internet monitoring program and/or
        identifying computer systems, Internet-capable devices, and similar memory and electronic devices to
        which the defendant has access. Monitoring may include random examinations of computer systems
        along with Internet, electronic, and media storage devices under the defendant's control. The computer
        system or devices may be removed for a more thorough examination, if necessary. The defendant shall
        contribute to the cost of such monitoring services, based on the defendant's ability to pay, as deemed
        appropriate by the U.S. Probation and Pretrial Services Office.

     g. The defendant shall submit his person, residence, office, vehicle, or an area under the defendant's control
        to a search conducted by a United States Probation Officer or supervised designee, at a reasonable time
        and in a reasonable manner, based upon reasonable suspicion of contraband or evidence of a supervision
        violation. The defendant shall warn any other residents or third parties that the premises and areas under
        the defendant's control may be subject to searches pursuant to this condition.




                                                         5
CASE 0:18-cr-00178-JNE-DTS Document 91 Filed 07/29/20 Page 6 of 7
                   CASE 0:18-cr-00178-JNE-DTS Document 91 Filed 07/29/20 Page 7 of 7
AO 245B (Rev. 11/16) Sheet 6 – Schedule of Payments
DEFENDANT:                    TIMOTHY JOSEPH JENSEN
CASE NUMBER:                  0:18-CR-00178-JNE-DTS(1)

                                                  SCHEDULE OF PAYMENTS
Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

 A     ☒ Special assessment of $200.00 and restitution of $5,000.00 due immediately.
 B     ☐ Payment to begin immediately (may be combined with                     ☐       C,          ☐       D, or             ☐       F below); or

 C     ☐ Payment in equal                             (e.g., weekly, monthly, quarterly) installments of $                      over a period of
                                (e.g., months or years), to commence               (e.g., 30 or 60 days) after the date of this judgment;
              or
 D     ☐      Payment in equal 20 (e.g., weekly, monthly, quarterly) installments of $                 over a period of
                                (e.g., months or years), to commence            (e.g., 30 or 60 days) after release from
              imprisonment to a term of supervision; or
 E     ☐      Payment during the term of supervised release will commence within                   (e.g., 30 or 60 days) after release
              from imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that
              time; or

 F     ☒ Special instructions regarding the payment of criminal monetary penalties:
              Payments of not less than $75 per month are to be made over a period of 15 years commencing 30 days after
              release from confinement. Payments are to be made payable to the Clerk, U.S. District Court, for disbursement
              to the victims.

              Over the period of incarceration, the defendant shall make payments of either quarterly installments of a
              minimum of $25 if working non-UNICOR or a minimum of 50 percent of monthly earnings if working UNICOR.

              The defendant's obligation to pay the full amount of restitution continues even after the term of supervised
              release has ended, pursuant to federal law. See 18 U.S.C. § 3613. If the defendant is unable to pay the full amount
              of restitution at the time supervised release ends, the defendant may work with the U.S. Attorney's Office
              Financial Litigation Unit to arrange a restitution payment plan.

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is
due during imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

 ☐ Joint and Several
      Case Number
      Defendant and Co-Defendant Names                                               Joint and Several                   Corresponding Payee,
      (including defendant number)                       Total Amount                     Amount                             if appropriate

 ☐ The defendant shall pay the cost of prosecution.
 ☐ The defendant shall pay the following court cost(s):
 ☒ The defendant shall forfeit the defendant’s interest in the following property to the United States:
        See Preliminary Order of Forfeiture (Docket No. 63)

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA assessment, (5) fine
principal, (6) fine interest, (7) community restitution, (8) JVTA Assessment, (9) penalties, and (10) costs, including cost of prosecution and court
costs.



                                                                           7
